UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2197


In re: JERMAINE ANTWAN TART,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:17-ct-03207-D)


Submitted: March 28, 2019                                         Decided: April 10, 2019


Before KEENAN and FLOYD, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jermaine Antwan Tart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine Antwan Tart petitions this court for a writ of mandamus compelling

North Carolina state prison officials to turn over legal documents and shoes allegedly

stolen from Tart. We deny the petition.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.   Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, 907
F.3d 788, 795 (4th Cir. 2018). Moreover, this court does not have jurisdiction to grant

mandamus relief against state officials. Gurley v. Superior Ct. of Mecklenburg Cty., 411
F.2d 586, 587 (4th Cir. 1969).

      Tart seeks an order directing action by state officials, but the relief he seeks is not

available by way of mandamus.          Accordingly, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                             2